NO. 07-11-00342-CR, 07-11-00343-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                    MARCH 26, 2012


                           LARAY DEALY KELLY, APPELLANT

                                             v.

                           THE STATE OF TEXAS, APPELLEE


              FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

   NO. A4333-1006, A4334-1006; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

       Appellant, Laray Dealy Kelly, entered pleas of guilty to two separate indictments

alleging injury to a child.1 Appellant’s pleas of guilty resulted in him being placed on two

years deferred adjudication community supervision on each case. Subsequently, the

State filed a motion to adjudicate appellant guilty in each case.        After hearing the

evidence, the trial court found appellant guilty of each offense, and following a

punishment hearing, assessed appellant’s punishment at confinement in the Institutional




       1
           See TEX. PENAL CODE ANN. § 22.04(a)(3) (West 2011).
Division of the Texas Department of Corrections for a term of eight years on each case.

Appellant has appealed his convictions. We affirm.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3